Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000577
                                                       27-NOV-2012
                                                       02:13 PM
                         SCPW-12-0000577

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   KENNEDY MAGNO, Petitioner,

                               vs.

     CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I,
                          Respondent.


                       ORIGINAL PROCEEDING
           (CR. NOS. 11-1-0349, 11-1-0419, 11-1-0644)

            ORDER DENYING REQUEST FOR RECONSIDERATION
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
     and Circuit Judge Chang, assigned by reason of vacancy)

          Upon consideration of the document submitted by Kennedy

Magno and filed on November 21, 2012, which we construe as a

motion for reconsideration of the June 29, 2012 order denying the

petition for a writ of mandamus, and the record,

          IT IS HEREBY ORDERED that the request for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, November 27, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Gary W. B. Chang